Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/05/2021 has been entered. Claims 1-20 remain pending in the application.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pulse generator (claims 19 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0027], line 2, “a100 nm” should read “a 100 nm”;
In paragraph [0027], line 3, “the gate electro and” should read “the gate electrode and”;
Appropriate correction is required.


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “produces a drain current in response to a pulse bias applied to the gate of the transistor via the functionalized electrode”, “the transistor produces a drain current in response to a gate pulse applied to the first electrode pad of the base structure”, “configured to generate the gate pulse”, “configured to generate the pulsed bias” are interpreted as intended uses of the claimed medical sensors and are considered and given patentable weight to the extent which effects the structure of the medical sensors. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegel et al. (Spiegel et al., “THE EXTENDED GATE CHEMICALLY SENSITIVE FIELD EFFECT TRANSISTOR AS MULTI-SPECIES MICROPROBE”, 1983, Sensors and Actuators, 4, 291-298. Hereinafter, “Spiegel”).
Regarding claim 1, Spiegel teaches a medical sensor, comprising:
 a base structure (Fig. 2, “ silicon substrate”) comprising a functionalized electrode (page 293, lines 2-3, “chemically-sensitive electrode region”; Figs. 2-3) disposed on the base structure, the functionalized electrode having a functionalized sensing area (area of the “chemically sensitive layer”); and 
a transistor (Fig. 3; page 294, first full paragraph, “MOSFET”) disposed on the base structure adjacent and physically separate from the functionalized electrode and the functionalized sensing area (Figs. 2-3 show the transistor, “MOSFET”, physically separated from the chemically sensitive area of the overall sensor, i.e. the structures of the MOSFET and the chemically sensitive area are not in physical contact; “adjacent” is interpreted as close to or near), where a gate of the transistor (Figs. 2-3, “gate”) is electrically coupled to the 
Regarding claim 3, Spiegel teaches all of the elements of the current invention stated above. Spiegel teaches the transistor is a SI MOSFET (Fig. 3, “MOSFET”).
Regarding claim 5, Spiegel teaches all of the elements of the current invention as stated above. Spiegel teaches wherein the base structure comprises a gate electrode (Fig. 2 shows the structural gate electrode between the drain and the output) disposed on the base structure adjacent to and physically separate from the functionalized electrode (Figs. 2-3 show the transistor, which includes the gate electrode, physically separated from the chemically sensitive area of the overall sensor, i.e. the structures of the MOSFET and the chemically sensitive area are not in physical contact; “adjacent” is interpreted as close to or near), the gate electrode connected the gate of the transistor (Fig. 2 shows the gate electrode connected the gate of the MOSFET transistor).
Regarding claim 6, Spiegel teaches all of the elements of the current invention as stated above. Spiegel further teaches wherein the transistor is capable of producing a drain current in response to a pulsed bias applied to the gate of the transistor via the functionalized electrode, the drain current corresponding to an amount of a target present in a sample disposed on the base structure (abstract and pages 296-297, section “Results” teaches the transistor used for potentiometric measurements of analytes).
Regarding claim 7, Spiegel teaches all of the elements of the current invention as stated above. Spiegel further teaches wherein the gate electrode is a nonfunctionalized electrode (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel as applied to claim 1 above, and further in view of Ram et al. (WO 2017153909 A1, hereinafter “Ram”).
Regarding claim 2, Spiegel teaches all of the elements of the current invention as stated above. Spiegel fails to teach wherein the transistor is an AIGaN/GaN high electron mobility transistor (HEMT).
Ram teaches a micro electronic sensor including a HEMT (abstract) with a biochemical layer (Fig. 9a, element 21) that can be made of biomolecules such as DNA, antibodies and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Spiegel’s transistor for Ram’s III-V semiconductor based AIGaN/GaN high electron mobility transistor (HEMT). Doing so would utilize a common transistor type in the art for its high-voltage and high-power switching capabilities to reduce noise, reduce costs and allow for a smaller and more efficient sensor as taught by Ram.
Regarding claim 4, Spiegel teaches all of the elements of the current invention stated above. Spiegel fails to teach a III-V semiconductor based HEMT is a GaAs based HEMT.
Ram teaches a micro electronic sensor including a HEMT (abstract) with a biochemical layer (Fig. 9a, element 21) that can be made of biomolecules such as DNA, antibodies and proteins (paragraph [0080]). Ram teaches the transistor is a III-V semiconductor based HEMT (paragraph [0022]), such as GaN and AlGaN, that allows for high-voltage and high-power switching and thus allows for smaller and more efficient devices (paragraph [0013]). Ram teaches HEMTs are relatively lower power consumption, lower noise, and simpler drive circuits (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Spiegel’s transistor for Ram’s III-V semiconductor 
Regarding claim 8, Spiegel teaches all of the elements of the current invention as stated above. Spiegel fails to teach wherein the functionalized sensing area is functionalized for antibody-antigens, enzymes, hybridized DNA or RNA, proteins, peptides or aptamers.
Ram teaches a micro electronic sensor including a HEMT (abstract) with a biochemical layer (Fig. 9a, element 21) that can be made of biomolecules such as DNA, antibodies and proteins (paragraph [0080]). 
Examiner further finds that Spiegel contained a device (i.e., analyte sensor) which differed from the claimed device by the substitution of component(s) (i.e., the claimed functionalized sensing area functionalized for antibody-antigens, enzymes, hybridized DNA or RNA, proteins, peptides or aptamers) with other component(s) (i.e., Spiegel’s chemically sensitive layer), and the substituted components and their functions were known in the art as above set forth. An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting Spiegel’s chemically sensitive layer with Ram’s biochemical layer), and the results of the substitution (i.e., a functionalized sensing area functionalized for antibody-antigens, enzymes, hybridized DNA or RNA, proteins, peptides or aptamers) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the functionalized .

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel as applied to claims 1 and 6 respectively above, and further in view of Knopfmacher et al. (US 20150355129 A1, hereinafter “Knopfmacher”).
Regarding claim 9, Spiegel teaches all of the elements of the current invention as stated above. While Spiegel teaches the base structure comprises p-type silicon (page 294, line 20), Spiegel fails to teach wherein the base structure comprises a glass slide, a paper strip or a plastic strip. 
Knopfmacher teaches a medical sensor (Fig. 1, element 3) comprising a base structure (Figs. 4A and 4B, element 71) comprising a functionalized sensing area (Figs. 4A and 4B, “functionalized area”) and a transistor (claims 1 and 16; paragraph [0070] teaches a base structure having a functionalized sensing area comprising a first electrical component that can be a transistor) disposed on the base structure adjacent to the functionalized sensing area (Figs. 4A and 4B; paragraph [0080]), wherein a gate of the transistor (paragraph [0070] teaches a gate electrode of the transistor) is inherently electrically coupled to the sensing area (the gate of the transistor is inherently electrically coupled to the sensing area because paragraphs [0032] and [0033] teaches ions diffuse from the functionalized sensing area to the active sensor, regarded as a transistor and paragraph [0023] teaches a sample is a bodily fluid interacting with the functionalized sensing area and active sensor. Knopfmacher further teaches the base structure comprises glass or plastic (paragraph [0070]).

Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the base structure of Spiegel with the base structure of Knopfmacher since the result would have been predictable.
Regarding claim 20, Spiegel teaches all of the elements of the current invention as stated above in claim 6. While Spiegel teaches the medical sensor is compatible with current IC technology and allows integration of on-chip signal conditioning circuitry (abstract), Spiegel fails to teach the medical sensor comprising a pulse generator connected to the functionalized electrode, the pulse generator configured to generate the pulsed bias applied to the functionalized electrode.
Knopfmacher teaches a medical sensor (Fig. 1, element 3) wherein an analyzer (i.e. pulse generator) is coupled or in communication with the medical sensor and the analyzer is used to receive or read signals from sensors of the medical sensor to perform smart operations 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel to incorporate the teachings of Knopfmacher to provide the medical sensor comprising a pulse generator connected to the functionalized electrode, the pulse generator configured to generate the pulsed bias applied to the functionalized electrode. Doing so would utilize known measurement devices in the art, as taught by Knopfmacher, which would have a reasonable expectation of successfully generating a pulsed bias to the functionalized electrode of the medical sensor for analysis. Furthermore, it would have been obvious to provide a pulse generator connected to the functionalized electrode from a finite number of identified, predictable solutions for ways to connect the pulse generator to the medical sensor, i.e. it would have been obvious to try the specific structure of the pulse generator to optimize results of analysis.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Ren (US 20110088456 A1, hereinafter “Ren”).
Regarding claim 10, Spiegel teaches a medical sensor, comprising: a base structure (Fig. 2, “ silicon substrate”) comprising a functionalized sensing area (area of “chemically sensitive layer”) disposed on a first electrode pad (Fig. 2 and page 293, lines 2-3, “chemically-sensitive electrode region”) the first electrode pad disposed on the base structure; and a transistor (Fig. 3; page 294, first full paragraph, “MOSFET”) , the transistor physically separate from the first is capable of producing a drain current in response to a gate pulse applied to the first electrode pad of the base structure, the produces a drain current corresponding to an amount of a target present in a sample disposed on the base structure (abstract and pages 296-297, section “Results” teaches the transistor used for potentiometric measurements of analytes).
Spiegel fails to teach the base structure comprising a reference sensing area disposed on a second electrode pad, with the second electrode pad physically separated from the first electrode pad; and wherein the transistor having a gate connected to the second electrode pad of the base structure.
Ren teaches a medical sensor, comprising: a base structure (Fig. 4, “substrate”) comprising a functionalized sensing area (area of “Pt” of “Active Sensor”) disposed on a first electrode pad (“oxide” structure of “Active Sensor”) and a reference sensing area (area of “Ti/Au” of “Control Sensor”; note that the base structure is interpreted as comprising the reference sensing area of “Ti/Au” since the sensing area is on a transistor “AlGaN/GaN”, which is on the substrate) disposed on a second electrode pad (“oxide” structure of “Control Sensor”) physically separated from the first electrode pad (Active Sensor is physically separate from Control Sensor); and a transistor (AlGaN/GaN structure; paragraph [0027]) having a gate (the gate is interpreted as a region on the AlGaN/GaN where an oxide and Pt is deposited on in Fig. 4; paragraph [0032] teaches an oxide can be deposited on the gate region) electrically coupled to the second electrode pad of the base structure (Fig. 4 shows gate region, which is the region 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel to incorporate the teachings of Ren to provide the base structure comprising a reference sensing area disposed on a second electrode pad, with the second electrode pad physically separated from the first electrode pad; and wherein the transistor having a gate connected to the second electrode pad of the base structure.. Doing so would utilize well-known structures of reference electrodes for sensors, as taught by Ren, and would have a reasonable expectation of successfully improving detection of an analyte by providing a control signal for analysis. 
Regarding claim 11, Spiegel in view of Ren teach all of the elements of the current invention as stated above. Spiegel in view of Ren fail to teach wherein the transistor is an AIGaN/GaN high electron mobility transistor (HEMT).
Ren teaches an AIGaN/GaN high electron mobility transistor (HEMT) (paragraph [0016]; Fig. 4) that provides increased sensitivity for gas detection (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel in view of Ren to further incorporate the teachings of Ren to simply substitute the Spiegel’s transistor with an AIGaN/GaN high electron mobility transistor (HEMT). Doing so would utilize well-known transistors in the field of sensors that would have a reasonable expectation of improving sensitivity for analytes.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Ren as applied to claim 10 above, and further in view of Sarangadharan et al. (Sarangadharan, Indu, et al., “High sensitivity cardiac troponin I detection in physiological environment using AlGaN/GaN High Electron Mobility Transistor (HEMT) Biosensors”, September 2017, Biosensors and Bioelectronics, 100, p282-289. Hereinafter “Sarangadharan”).
Regarding claim 12, Spiegel in view of Ren teach all of the elements of the current invention as stated above. Spiegel in view of Ren fail to teach wherein the functionalized sensing area is functionalized with a troponin antibody.
Sarangadharan teaches a high sensitivity cardiac troponin I detection using an AlGaN/GaN HEMT biosensor (title; Fig. 1a) where a functionalized sensing area is functionalized with a troponin antibody (page 284, right column). Sarangadharan teaches troponins have been used as clinical biomarkers for Acute Myocardial Infarction and other cardiac muscle damage related diseases (page 282, right column). Sarangadharan teaches the AlGaN/GaN HEMT transistor is used for its unique electrical, chemical and thermal properties that allows high sensitivity for analyzing diseases and cancers (page 283, left column, first full paragraph).
Examiner further finds that the prior art of Spiegel in view of Ren contained a device (i.e., the chemically sensitive layer for analytes) which differed from the claimed device by the substitution of component(s) (i.e., the claimed functionalized sensing area functionalized with a troponin antibody) with other component(s) (i.e., the functionalized sensing area functionalized with the troponin antibody of Sarangadharan), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., Spiegel’s chemically 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the functionalized sensing area (“chemically sensitive layer”) of Spiegel with the functionalized sensing area is functionalized with a troponin antibody (page 284, right column) of Sarangadharan since the result would have been predictable.
Regarding claim 13, Spiegel in view of Ren and Sarangadharan teach all of the elements of the current invention as stated above. Sarangadharan further teaches wherein the troponin antibody is bound to the functionalized sensing area by a binding agent (page 283, section 2.2, “IgG molecule”) disposed on a first electrode pad (page 283, section 2.2, “Au gate electrode).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Ren and Sarangadharan as applied above to claims 13, and further in view of Ren et al. (US 20100188069 A1, hereinafter “Patent ‘069”).
Regarding claim 14, modified Spiegel teaches all of the elements of the current invention as stated above. Modified Spiegel fails to teach the binding agent is thioglycolic acid (TGA, HSCH2COOH).
Patent ‘069 teaches a medical sensor (Fig. 17B) comprising a HEMT (abstract) wherein the transistor is an AlGaN/GaN HEMT (Fig. 2; claim 1; paragraph [0006]). Patent ‘069 teaches the AlGaN/GaN HEMT drain-source current has a rapid response to a specific analyte 
Examiner further finds that the prior art of modified Spiegel contained a device (i.e., troponin antibody functionalized with an IgG molecule) which differed from the claimed device by the substitution of component(s) (i.e., the claimed troponin antibody functionalized with thioglycolic acid) with other component(s) (i.e., IgG molecule), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting the IgG binding agent of modified Spiegel with the thioglycolic acid of Patent ‘069), and the results of the substitution (i.e., successfully binding a troponin antibody to the functionalized sensing area to allow for a simple, fast, and convenient detection of specific analytes) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the binding agent (IgG molecule) of modified Spiegel with the binding agent (thioglycolic acid) of Patent ‘069 since the result would have been predictable.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel as applied to claim 1 above, and further in view of Shukla et al. (Shukla, Shruti, et al. “Rapid Detection .
Regarding claim 15, Spiegel teaches all of the elements of the current invention as stated above. Spiegel fails to teach wherein the functionalized sensing area is functionalized with a Zika antibody.
Shukla teaches recent outbreaks of Zika virus infections have become fatal on a daily basis in the Americas and that there is an urgent need to develop rapid detection methods for Zika virus (page 2, left column). Shukla teaches diagnosis of Zika virus in the laboratory is generally based on viral RNA or antibody based detection assays (page 2, right column, section “available detection methods for ZIKV”), however molecular technique-based assays are considered more reliable due to the cross-reactivity of IgM antibodies among the candidate flaviviruses (page 3, left column). Shukla teaches a methodology could be extended for accurate detection of Zika virus through the immobilization of an anti-ZIKV antibody on the functionalized surface of graphite magnetic nanoparticles (page 7, right column). Shukla teaches immobilizing Zika probes onto a polyether sulfone membrane strip in a capture zone to detect Zika virus (page 8, right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel to incorporate the teachings of Shukla to provide the functionalized sensing area functionalized with a Zika antibody. A person of ordinary skill in the art would be motivated to test for the Zika virus due to concerns of outbreak as taught by Shukla, and would substitute functionalized sensing area of Spiegel with . 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Ren as applied to claim 10 above, and further in view of Knopfmacher. 
Regarding claim 16, Spiegel in view of Ren teach all of the elements of the current invention as stated above. Spiegel in view of Ren fail to teach wherein the base structure is a glass slide.
Knopfmacher teaches a medical sensor (Fig. 1, element 3) comprising a base structure (Figs. 4A and 4B, element 71) comprising a functionalized sensing area (Figs. 4A and 4B, “functionalized area”) and a transistor (claims 1 and 16; paragraph [0070] teaches a base structure having a functionalized sensing area comprising a first electrical component that can be a transistor) disposed on the base structure adjacent to the functionalized sensing area (Figs. 4A and 4B; paragraph [0080]), wherein a gate of the transistor (paragraph [0070] teaches a gate electrode of the transistor) is inherently electrically coupled to the sensing area (the gate of the transistor is inherently electrically coupled to the sensing area because paragraphs [0032] and [0033] teaches ions diffuse from the functionalized sensing area to the active sensor, regarded as a transistor and paragraph [0023] teaches a sample is a bodily fluid interacting with the functionalized sensing area and active sensor. Knopfmacher further teaches the base structure comprises glass (paragraph [0070]).
Examiner further finds that the prior art of Spiegel contained a device (i.e. analyte sensor comprising a base structure comprising p-type silicon) which differed from the claimed 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the base structure of Spiegel with the base structure, being a glass slide, of Knopfmacher since the result would have been predictable.
Regarding claim 17, Spiegel in view of Ren teach all of the elements of the current invention as stated above. Spiegel in view of Ren fail to teach wherein the base structure is a plastic strip.
Knopfmacher further teaches the base structure comprises a plastic strip (paragraph [0070]).
Examiner further finds that the prior art of Ren contained a device (i.e., analyte sensor comprising a base structure comprising p-type silicon) which differed from the claimed device by the substitution of component(s) (i.e., the claimed base structure being a plastic strip) with other component(s) (i.e., silicon), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting the base structure of 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the base structure of Spiegel with the base structure, being a plastic strip, of Knopfmacher since the result would have been predictable.
Regarding claim 19, Spiegel in view of Ren teach all of the elements of the current invention as stated above. While Spiegel teaches the medical sensor is compatible with current IC technology and allows integration of on-chip signal conditioning circuitry (abstract), Spiegel in view of Ren fail to teach wherein the medical sensor comprises a pulse generator connected to the first electrode pad, the pulse generator configured to generate the gate pulse applied to the first electrode pad.
Knopfmacher teaches a medical sensor (Fig. 1, element 3) wherein an analyzer (i.e. pulse generator) is coupled or in communication with the medical sensor and the analyzer is used to receive or read signals from sensors of the medical sensor to perform smart operations to convert measurements to accurate signal readouts and results (paragraph [0050]). Knopfmacher teaches the analyzer includes one or more source-meters or other electronics to apply a voltage, a current, or a pulsed signal to the medical sensor (paragraph [0050]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel in view of Ren to incorporate the teachings of Knopfmacher to provide the medical sensor comprises a pulse generator .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel in view of Ren as applied to claim 10 above, and further in view of Suk et al. (KR 20150111395 A, hereinafter “Suk”).
Regarding claim 18, Spiegel in view of Ren teach all of the elements of the current invention as stated above. Spiegel in view of Ren fail to teach wherein the base structure is a paper strip.
Suk teaches a transistor manufacturing method (abstract) for a medical sensor (page 4 teaches measuring analytes from blood) wherein the base structure for biosensors could include a plastic, paper, glass, or silicone substrate (page 1, section “background-art”). Suk teaches that printed electronics technology possible on plastic, paper, glass, or silicone substrates is advantageous to reduce costs and allow for a fast, simple, and environmentally production process (page 1, section “background-art”).
.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/05/2021, with respect to claims 1, 2, 10, and 11 (over Ren) have been fully considered and are persuasive.  The rejections of claims 1, 2, 10 and 11 (over Ren) have been withdrawn. 
Applicant's arguments filed 08/05/2021, with respect to claims 1, 3, and 5-7 (over Spiegel) have been fully considered but they are not persuasive. 
In response to applicant’s argument that Spiegel “does not disclose that the alleged functionalized electrode having a functionalized sensing area are physically separate from the alleged transistor. Rather, the signal line is physically connected to the gate of the transistor”, the examiner respectfully disagrees. Spiegel teaches, in Figs. 2-3, the transistor (“MOSFET”) is physically separated from the chemically sensitive area of the overall sensor, i.e. the structures of the MOSFET and the chemically sensitive area are not in physical contact. The “functionalized electrode having a functionalized sensing area” is being interpreted as the “chemically sensitive layer” shown in Figs. 2-3, i.e. the “signal line” is not part of the structure of the “chemically sensitive layer”. Thus, Spiegel teaches physically separated structures of the functionalized electrode functionalized electrode (page 293, lines 2-3, “chemically-sensitive electrode region”; Figs. 2-3) and the transistor (Figs. 2-3, transistor, “MOSFET”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798